Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Applicant’s IDS filed on 12/17/21 fails to meet the requirements of 37 CFR 1.97(d) because it lacks a statement as specified in 37 CFR 1.97(e).  The IDS will be placed in the file, but the information referred to therein has not been considered.  For consideration of IDS filed after payment of issue fee please refer to Quick Path Information Disclosure Statement (QPIDS) Pilot Program.  Information on the QPIDS Pilot Program can be found on the USPTO website -https://www.uspto.gov/patents/initiatives/quick-path-information-disclosure-statement-qpids

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        

/QING YUAN WU/Primary Examiner, Art Unit 2199